Citation Nr: 1134363	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a left eye disability, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and January 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The Veteran submitted new evidence following the most recent adjudication of the claims.  The Veteran also submitted a waiver of initial RO review of this evidence.  As such, the Board may consider the evidence in the adjudication of this matter.  See 38 C.F.R. § 21.1304(c) (2010).

The issues of service connection for anemia, bilateral leg pain, and bilateral knee pain were also adjudicated by the RO in July 2009.  The Veteran submitted a notice of disagreement (NOD) in September 2009 but did not specify which issues he wished to appeal.  The RO should clarify whether the Veteran wishes to appeal these other issues and adjudicate them if necessary.  Further, the issue of service connection for hearing loss was also adjudicated in January 2010.  The Veteran filed a NOD in May 2010 and a statement of the case (SOC) was issued in July 2010.  In August 2010, the Veteran filed two VA Form 9s.  The first VA Form 9 perfected the Veteran's left eye claim and the second VA Form 9 perfected "all issues" listed on the SOC.  It is unclear whether the Veteran wished to perfect his hearing loss claim.  As such, the RO should seek clarification from the Veteran and adjudicate the matter, if necessary.  These matters are referred to the RO for appropriate action.  

The issues of service connection for diabetes mellitus and prostate cancer are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.  

The Veteran is seeking service connection for left eye disability, to include as secondary to his diabetes mellitus, type II.  Any decision with respect to the claim of service connection for his diabetes mellitus may affect this claim.  It is thus inextricably intertwined with his diabetes mellitus claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  A decision on the left eye issue is therefore deferred pending resolution of the diabetes mellitus claim addressed in the REMAND.  


REMAND

Reason to Remand:  Obtain service treatment records; request search through U.S. Army and Joint Services Records Research Center (JSRRC) to determine brown water veteran status

The Veteran has consistently asserted that he served aboard the U.S.S. Vancouver during his active duty.  In a September 2009 Report of Contact, it is indicated that the Veteran was in the harbors of Saigon and Da Nang, Vietnam.  In his October 2009 VA Form 9, the Veteran provided that he was responsible for transporting Marines back and forth from the ship to the beach.  During his Board hearing, the Veteran again testified that he would transport servicemen to and from the ship and indicated that he traveled two to three times in the inland water ways of Vietnam between 1964 and 1966.  The Veteran submitted a map of the Vietnam area indicating the inland water way he traveled up to load and unload servicemen and supplies.  It is from these activities that the Veteran claims he was exposed to Agent Orange.  

Because the Veteran asserts that his diabetes mellitus and prostate cancer are caused by herbicide exposure, presumptive service connection may apply.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer and diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2010).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange /herbicide exposure.  Haas, 525 F.3d at 1193-94.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual (Manual) for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(10)(k) (2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  Pursuant to the Manual, the U.S.S. Vancouver conducted numerous amphibious troop beach landings with smaller "mike boats" in the areas of Da Nang, Cam Ranh Bay, Cua Viet River, and Mekong River Delta, from August 1966 through 1971.  Id.  See also VA Compensation & Pension Service Bulletin (Jan. 2010 and June 2010).

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Despite some of the Veteran's earlier statements, other statements as well as his testimony during the Board hearing indicate that he may have gone ashore in Vietnam.  Further, the U.S.S. Vancouver is expressly listed as one of the naval vessel where its servicemen conducted numerous amphibious troop beach landings between 1966 and 1970.  However, because some of the Veteran's statements are unclear and due to the fact that the Veteran's service personnel records have not been associated with the claims file, a remand is necessary to obtain such to determine whether the Veteran had service on the U.S.S. Vancouver in 1966 and went ashore during one of the many amphibious troop beach landings.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask them to provide the Veteran's complete service personnel records.  The Veteran was on active service from October 1964 to September 1966.  A copy of any records request(s) sent to NPRC, and any reply, to include any service personnel records obtained, should be included in the claims file.  If the Veteran's service personnel records were lost in the July 1973 fire at NPRC, then this fact must be documented in the claims file.

2.  Attempt to obtain the deck logs for the U.S.S. Vancouver for the period from January 1966 through September 1966.  In addition, request JSRRC to provide any available information as the location and duties of the U.S.S. Vancouver during the relevant time period, in order to determine whether the Veteran's service on U.S.S. Vancouver is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, within the extension provided by the VA in the Compensation and Pension Bulletins: January 2010 and June 2010.

3.  After undertaking any other necessary development, consider all additional evidence received since the SOCs, and readjudicate the claims of entitlement to service connection on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

